Smith, Justice.
The appellant, Charles Dale Mitchell, was convicted of the malice murder of his wife, Donna Gale Mitchell. We affirm.1
1. Applying the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), we find a rational trier of fact could have found the appellant guilty beyond a reasonable doubt of the murder of his wife.
2. The appellant maintains that the trial court erred when it recharged the jury. We find no reversible error.

Judgment affirmed.


All the Justices concur.

General, Dennis R. Dunn, Assistant Attorney General, for appellee.

 The offense occurred on September 8, 1986. The appellant was indicted on November 14,1986, and found guilty by a Lowndes County jury on January 22, 1987 and sentenced the same day. A notice of appeal was filed on February 5, 1987. The record was certified April 6, 1987, and the case submitted for decision on May 5, 1987.